Citation Nr: 0701514	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  02-19 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
June 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied entitlement to service 
connection for depression. 

In June 2005, the Board remanded the matter to the RO via the 
Appeals Management Center (AMC) to obtain additional 
evidence.  The matter was returned to the Board in December 
2006 for final appellate consideration.


FINDING OF FACT

Competent medical evidence does not show that the veteran's 
diagnosed depression had its onset in service, or that his 
depression is related to his active service.


CONCLUSION OF LAW

Depression was not incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in September 2001.  
The RO notice letter dated in April 2001 informed the veteran 
that he could provide evidence to support his claim for 
service connection or location of such evidence and requested 
that he provide any evidence in his possession.  The notice 
letter notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Similar letters were mailed in November 2002 and 
June 2006, which further elaborated on these principals.  The 
duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  As the 
Board concludes below that the preponderance is against the 
veteran's claim and no disability rating or effective date 
will be assigned, there is no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Recognition is also given to the fact that the complete VCAA 
notification was sent after the initial adjudication of the 
veteran's claim.  However, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full VCCA-complying notice was not provided 
prior to the initial adjudication of the claim the veteran 
had ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records have been obtained.  VA treatment 
records are also on file.  No other treatment records have 
been identified.  A VA examination has been conducted.  In 
light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran claims that is diagnosed depression, not 
otherwise specified, is related to his active service.  
Specifically, he contends that being in the stockade due to 
discipline problems and the character of his service 
discharge (diagnosed as having an inadequate personality and 
being discharged due to the same) caused a lifetime of 
depression.  He says he never experienced any psychiatric 
problems prior to his military service.

According to 38 U.S.C. § 7104, Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §3.102 (2006).

Service medical records show that the veteran's psychiatric 
condition was found to be normal at enlistment.  In April 
1968, the veteran underwent a psychological evaluation due to 
numerous disciplinary problems.  He was noted have had two 
Special and one Summary Court-Martial for being absent 
without leave (AWOL).  The veteran indicated that his AWOLS 
were due to his difficulty in adjusting to the relatively 
permissive atmosphere of permanent CONUS assignments.  The 
examiners observed that the veteran's poor family environment 
and lack of structured social situations as an adolescent led 
to inadequate personality formation.  Due to this inadequate 
personality, the examiners recommended that the veteran be 
discharged.  It was noted that there were no disqualifying 
mental defects.  Further, on Report of Medical Examination 
pending service discharge, the veteran's psychiatric 
condition was noted to be normal.  The veteran also denied 
having any history of depression or nervousness.  In other 
words, service medical records are completely absent any 
findings of complaints, treatment, or diagnosis of 
depression.  There is no evidence therefore of in service 
incurrence of depression.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The first post-service evidence of treatment for psychiatric 
problems is not documented until 2001.  Panic disorder was 
initially diagnosed.  However, the diagnosis was changed to 
depression not otherwise specified in June 2003.  An August 
2005 VA examination report confirms the diagnosis of 
depression.  

The Board observes that the veteran gives a history of 
suffering from depression since shortly after his discharge 
from active service.  However, he testified in March 2003 
that he did not seek any type of treatment for his depression 
prior to 2001.  This lack of corroborative evidence weighs 
against the veteran's reported history.  His assertions 
alone, unsupported by any objective medical records verifying 
that the events reported to have occurred over 40 years 
earlier had, in fact, actually transpired, are insufficient 
to prove the veteran's claim.  See Espiritu.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Put another 
way, absent any competent medical evidence showing 
contemporaneous psychiatric treatment, or at the very least 
documented complaints of depression, the Board does not find 
the veteran's history of experiencing problems with 
depression since service discharge to be credible.

Recognition is given to the fact that the report of the 
August 2005 VA examination included an opinion relating the 
veteran's depression to his active service.  Specifically, 
the examiner opined that it was at least likely as not that 
the veteran's depression was related to his "military 
service and especially the terms of his discharge, as the 
depression seemed to, according to history, start six months 
after the discharge."  This opinion is unpersuasive.  

In the recent case of Coburn v. Nicholson, 19 Vet. App. 427 
(2006), the Court pointed out that reliance on a veteran's 
statements renders a medical report incredible only if the 
Board rejects the statements of the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005), (citing Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992), for the proposition 
that Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran); see also Reonal v. Brown, 5 Vet. App. 
458, 460 (1993) (finding Board may reject medical opinion 
based on facts provided by the veteran previously found to be 
inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(finding Board is not bound to accept uncorroborated account 
of veteran's medical history but must assess the credibility 
and weight of the evidence provided by the veteran).  As 
noted above, the Board rejected the veteran's assertion that 
he has been suffering from depression since shortly after 
service discharge on the basis that there is no competent 
medical evidence corroborating this history.  The Board has 
already explained why the history given by the veteran is not 
credible and therefore of no probative value.  Therefore, any 
medical opinion based on the inaccurate history given by the 
veteran, which the Board has explained was not credible, is 
of no probative value.

Thus, the Board has carefully reviewed the record and has 
concluded that a preponderance of the evidence is against the 
veteran's claim for service connection for depression.  The 
Board considered the doctrine of reasonable doubt, but finds 
that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
claim is denied.


ORDER

Entitlement to service connection for depression is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


